This suit was instituted by bill of complaint on the part of appellee to foreclose some improvement liens. All the appellants were named as defendants and entered their appearance except Seiberling Rubber Company, against which decree pro confesso was entered. The defendants, J.W. and Cora Turner, filed their answer, portions of which were stricken. A special master was appointed, testimony was taken, and on final hearing, the chancellor found for complainant and entered his decree accordingly. The final decree was subsequently amended and J.E. and Cora Turner appealed.
Twelve errors are assigned and argued. They are all closely related, but to discuss them in full would require a *Page 903 
lengthy opinion that would serve no useful purpose. We have examined each assignment carefully and while we do not approve the proceeding as being in all respects regular, we are not convinced that harmful error was committed except in the matter of the allowance of attorneys' fees and title search. We find no authority for allowing these items.
The judgment below is accordingly affirmed in all respects except as to the allowance of attorneys' fees and title search. As to these items, the judgment is reversed.
Affirmed in part; reversed in part.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN and BUFORD, J.J., concur. *Page 904